—Appeal from an order of Family Court, Erie County (Szczur, J.), entered May 7, 2001, which, inter alia, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly granted the petition seeking to terminate respondent’s parental rights on the ground of abandonment. Petitioner met its burden of establishing by clear and convincing evidence that respondent abandoned his daughter (see, Matter of Candice K., 245 AD2d 821), and respondent failed to establish that he visited with his daughter or communicated with her or with petitioner, although able to do so, during the six-month period immediately prior to the date on which the petition was filed (see, Social Services Law § 384-b [4] [b]; [5] [a]). Respondent presented no *934evidence that petitioner prevented or discouraged him from visiting or communicating with his daughter (see, Social Services Law § 384-b [5] [a]; Matter of Tasha B., 240 AD2d 778, 780). The assertion of respondent that he attempted to locate his daughter by speaking with the family of her mother merely raised an issue of credibility for the court (see, Matter of Christopher MM., 210 AD2d 767, lv denied 85 NY2d 807). Present — Hayes, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.